  19-08200-shl         Doc 41     Filed 06/26/19    Entered 06/27/19 12:28:37          Main Document
                                                   Pg 1 of 17


 UNITED STATES BANKRUPTCY COURT                                 Settlement/Hearing: July 26,2019
 SOUTHERN DISTRICT OF NEW YORK                                  Time: 2:00 P.M.

In re,                                                        Case No. 18-23417 SHL
BENJAMIN KLEIN,                                               Chapter 13                           c
PO Box 747                                                                                         CO
                                                                                                   cn
Monsey NY 10952                                                                         CO
                                                                                             a
SSN xxx-xx-7215                                                                         b    z:
                                                                                                   ^-ri
                  DebtorrsL                                                             O    ro
                                                                                             cr
                                                                                                   Cr-
                                                                                        T1         2m
                                                                                        z    D
BENJAMIN KLEIN,                                                                                    o
                                                                                                   o
                                                                                             cn
                                                                                                   c
                            Plaintiff(s),             Adversary No. 19-08200 SHL             CD
                                                                                                   3)



            vs.

                                                    NOTICE OF
Moshe Leib (Moses) Witriol, Yitzchok                CROSS MOTION (To Strike and in
Dov (Isaac, George) Fisch, Rabbi Gabriel             Response to defective motions by certain
Stem, ZalmanDov Klein, Malky Fisch,                   Defendants &/or Cured and other Relief.)
Dina Klein,Aryeh Gutman, ScWomo
Gutman, Aaron Eagle, Jacob (Yossi)
Eagle, Esther Klein, Avraham Lehrer, (&
upon leave granted) Joseph Maria, and
Does 1-100,

                         Defendant(s).


                  PLEASETAKE NOTICE, thatupon theannexed Affirmation of BENJAMIN KLEIN,
 and upon all ofthe pleadings and proceedings heretofore had herein, the undersigned will cross-move
 this Court at ahearing held at the United State^ Bankruptcy Court for the Southern District ofNew
 York located at 300 Quarropas Street, White Pl^s, New York, 10601 on the 26* day ofJuly, 2019, at
 2:00 in the afternoon ofthat day, or as soon thereafter asthe Cross Motion may beheard, for anOrder
 granting Plaintiff:

 1. a) The striking ofthe Motion (Doc 51 ofcas(5 No. 18-23417           misjiled in the wrong case, and
         Doc4, Doc7, Docl2-15 + 19-21, Docl6-18, and Doc 25-28 inthis case), and/or inthe altemative,
         not acted on, for being defective, and/or in the altemative,
    b) The denial ofthe Motions toDismiss for having no merit and/or Cured, and/or inthe altemative,
    c) Leave to amend theComplaint (Docl in tnecase).

 2. An order requiring Joseph Maria to pay the tent he collected to Chase Bank (secured creditor) inthe
 amount ofno less than $22,513.38 (this amount isundistputed) as he is required to do.
 And for further reliefas may be deemed just andproper.

          PLEASE TAKE FURTHER NOTICE that objections, ifany, to the relief sought by the Cross
 Motion, shall be in writing, shall conform to the Bankruptcy Rules and Local Rules ofthe Bankmptcy
19-08200-shl       Doc 41     Filed 06/26/19     Entered 06/27/19 12:28:37           Main Document
                                                Pg 2 of 17


Court, shall state the name ofthe objectant, the basis ofthe objection and state with particularity the
grounds therefore and shall be filed with theBankruptcy Court electronically through theBankruptcy
Coxirt's electronic filing system. A hard copy of &e objections shall be delivered to the Chambers of the
Honorable Sean H. Laneand served on the undersigned at the address set forth below, so as to be
received no later than 4:00 pm on July 19,20191 Only those objections that are timely filed, served and
received will be considered bytheBankruptcy Court.

         PLEASE TAKE FURTHER NOTICE that, inthe event noobjections are raised to the relief
requested in the Cross Motion, the Cross Motion shdl be deemed uncontested on the retum date and
the reliefsought may be granted in the Court's discretion.

Dated:               , New York
         June 3C, >2019


                                                                    Benjamin Klein, Plaintiff
                                                                    PC Box 747
                                                                    MonseyNY 10952
                                                                    (845) 694-4578
                                                                    benmail914@gmail.com
To the following parties:

 Moshe Leib (Moses) Witriol             Kiryas .foel (Police) Dept. of   Nicholas Fortuna      -3"" Floor
 417 Schunnemunk Rd.                    Public Safety, Moshe Leib         1010 Avenue of the Americas
 Highland Mills, NY 10930               (Moses) Witriol                  New York, NY 10018
                                        158 Schunnemunk Rd.               (212)213-8844
 Marc Stuart Goldberg                   Monroe NY 10950                   nfortuna@allynfortuna.com
 670 White Plains Road, Suite 121
 Scarsdale, NY 10583
 (914) 725-8200                         Joseph A. Chuigin                 Avraham Lehrer
 (914) 725-7724 (fax)                    55 Old Turnpike Rd. Suite 209 6 Karen Drive
 mgoldberg@msglegal.com                 Nanuet NY 10954                   Spring Valley NY 10977
                                         (845) 624-3820
 Robert M. Sassloff                     j.churgm@savadchurgin.com
                                                                          Joseph Maria
 Robinson Brog Leinwand Greene                                            301 Old Tarrytown Rd.
 Genovese & Gluck RC.                    JosephJ. Haspel, Esq.            White Plains NY 10603
 875 ThirdAvenue, 9"' Floor              1 West Main Street               (914) 684-0333
 New York NY 10022-0123                  GosheriNY 10924                  jmariapc@optonline.net
 (212) 586-4050                          (845) 294-8950
 (212) 956-2164 (fax)                    (845) ^94-4409
 rms@robinsonbrog.com                   jhaspel@haspellaw.net
 19-08200-shl       Doc 41       Filed 06/26/19    Entered 06/27/19 12:28:37       Main Document
                                                  Pg 3 of 17

UNITED STATES BANKRUPTCYCOURT
SOUTHERN DISTRICT OF NEW YORK
 In re,                                                    Case No. 18-23417 SHL
 BENJAMIN KLEIN,                                           Chapter 13
 PO Box 747
 Monsey NY 10952
 SSN xxx-xx-7215

 DebtorfsV
 BENJAMIN KLEIN,

                             Plaintiff(s),
                                                     Adversary No. 19-08200 SHL
            vs.


 Moshe Leib (Moses) Witriol, Yitzchok                Affirmation in Support of
 Dov (Isaac, George) Fisch, Rabbi Gabriel            CROSS MOTION (cured)
 Stem, Zalman Dov Klein, Malky Fisch,                and in further support of Cross Motion
 Dina Klein, Aryeh Gutman, Schlomo                   dated March 4,2019 (doc29 of thiscase)
 Gutman, Aaron Eagle, Jacob (Yossi)
 Eagle, Esther Klein, Avraham Lehrer, (&              a. Chase, Maria, Council: Pages 1-2
 upon leave granted) Joseph Maria, and                b. Further in Support     Page3
 Does 1-100,                                          c. & d. Eagles            Pages 3-5
                           Defendant(s).

State of New York
                                ss:
County of Rockland

Benjamin Klein being duly affirmed, deposes and says:
1. He is the Plaintiff in this case.
                                                          ]iQ)
2. Nathan Horowitz (Defendant's Attorney in the Chapter case) had no intentions ofresolving anything.
On June 13,2019, immediately prior to tWs courts hearing, Nathan Horowitz misrepresented otherwise
to Plaintiffs Chapter 13 attorney. To confuse the situation.
a« Chase Bank and Joseph Maria
3. Plaintiff in his March 29,2019 Cross Motion tooc29 ofofthis case, Pg 1of 8, Paragraph 2c) asked
this court for '^An interim Order that Hamaspik (Tenant) pay the $1472 monthly rent to Attorney Robert
Lewis, who will pay Chase Bank {Chase Bankprefers thepayments be made via Attorney vs directly
from Tenant):'                                                                                      ^
4. Plaintiffin his affirmation further states (Doc29 Pg 5of 8, paragraph 23) "There is no urgency for
Plaintiffon this, other than to demonstrate agood faith effort to Chase Bank, and/or until Chase Bank
gets too concemed on the funds Joseph Maria collects but does not distribute to Chase Bank, as Joseph
Mana is required to do."
5. Now it has become urgent. On May 10,2019, Chase Bank filed amotion to move for                Page 1
 19-08200-shl       Doc 41      Filed 06/26/19      Entered 06/27/19 12:28:37            Main Document
                                                   Pg 4 of 17

foreclosure. Plaintiffassumed in general (andspecifically due to (18-23417-shl) DocSO, which states
that Chase is withdrawing it's Objection to Confrmation) that Chase is not concerned for the escrow
funds being held by Joesph Maria, And Plaintiffdid not see Chase's "10 day notice offiling motion"
(18-23417-shl, Doc52-5, Pg 2 of2) orthe claims itcontains until after it was riled.
6. $15,020.16 (as per 18-23417-shl, Doc52-l, Pg 2of4, paragraph 8) in arrears to Chase is what
higgered Chase to move for foreclosure. There is no rationale explaination why Joesph Maria is not
forwarding funds he scollecting for the purpose to pay Chase, other than that he's cooperating with the
alleged Criminal Enterprise outlined in the Complaint (Docl). To further oppress Plaintiffand get
Plaintiffs home foreclosed.

7. This is the kind of corruption Congress intended as ahigh priority to remedy and to protect the
Estate under Title 11 U.S.C Chapter 13. Anorde r ofthis court, requiring Joseph Maria to pay Chase
will cure Chase's motion (18-23417-shl, Doc52 . Chase Bank specifically advised that it would.

8. Therefore Plaintiffhereby asks this to court to order that the rent Joseph Maria collected, in the
amount ofno less than $22,513.38 (undisputed l;>y Maria) should be immediately paid to Chase Bank.
At the latest prior to the motion {18-23417-shl Doc50) being decided, rendering it cured.
9. And the loan will remain interest free (courteiy Chase Bank, riled on the 18-23417-shl docket
between Doc45 and Doc46 dated 1/28/19). Not withstanding, the Chase Modification Plan, after the 3
trial payments are paid, and the agreement executed will cure it too, but with interest. And the Chapter
13 Trustee has an additional $8500.00.

10. Plaintiff has also drafted an order to show cause (Exhibit A) for State Court, as mentioned in Case
No. 18-23417 Doc 54, Pg 2of2, Paragraph 3(e)3. He has provided it to his matrimonial attorney to
file, and will present to this court a copy after it's riled and then after the finding offacts by the State
court.                                             !


11. Plaintiff has temporarely modified his Chapte:r 13 plan from $1600 to $150, so he can in the
interim, pay every monththe loan modification 1payments. After Chase riled the surprise motion on
May 10, two $1600 payments became due. One on May 13,2019, and one on June 13,2019.

12. Plaintiffprovid^ the modified pian for upload to PACER on June 12,2019. But his attorney didn't
get to upload it until June 17,2019. So Plaintiflfasks this court to temporarely waive the $2900 that is
past due, at no faidt ofthe Plaintiflf. Until Plaintiffmodifies the plan again. Hopefully there are no new
unexpected surprises inthiscase and this will bethe final time.

                                                   Council

                 successfully effectuated public discussions in Rockland County politics on criminal
       (as Plaintiffmentioned in Doc 29, Pg 5of8, footnote). But it didn't yet provide council for this
case. Hopefully shortly. Not withstanding, this c'^e is the only forum where the issues can be resolved.
And prevent the situation from escalating.

 OurpoliticalDuopoly combined with the Criminal Enterprise's dominance inRockland Countypolitics, has
created a toxic and complacent mix. Much deeper in.the shadows (blatantpolitical scamming) than anticipated,
But with some low hangingfruits (interesting developnments) and ramifications way beyond Rockland County.
                                                                                                       Page 2
 19-08200-shl       Doc 41    Filed 06/26/19     Entered 06/27/19 12:28:37          Main Document
                                                Pg 5 of 17

b. Further in support of Cross Motion Doc29 of this case.

                                             Gutman Defendants

14. On ihQ Gutman Defendants Motion To Dismiss (Docs 25-28 ofthis case). Plaintiff in his
affinnation (Doc29, Pg 6of 8, paragraph 28) states that "[Defendant Shlomo Gutman's affirmation]
Doc27 is not signed...". The Gutman's have beei on notice on this since March 4,2019 and has not
cured the defect.

15.Furthermore Defendant Aryeh Gutman's afiS rmation (Doc26 of this case) is suspect. It is notarized
inNew Jersey very far from Aryeh Gutman's reIS idence and business. But close to where Defendant
ShlomoGutman resides. And the Gutman'sare t|he master fraudsters and the "seeders ofconfusion" in
the Criminal Enterprise.
16. Plaintiff hereby incorporates byreference DocslO and30 (ofthis case), as if fully set forth herein,
And Plaintiffapologizes if it was filed improper y and/or without the required permission.
                                   All Respoitding Defendants (Besides 3Defendants)
17. All Responding Defendants (besides Defendants Witriol, Zalman and Dina Klein) are on notice
since the March 4,2019 Cross Motion (Doc29 Fg6of8, paragraph 24), but to date refuse to comply
with Fed. R. Bankr. P. 7012(b). [Responsive Pleiidings] "shall include astatement that the party does or
does not consent to entry offinal orders or judgment by the bankruptcy court."
18. All Responding Defendants have filed respoj^ive pleadings. The Eagle Defendants have until April
22,2019 only filed for extension oftime. But oci April 23,2019 they have filed aresponsive pleading
(Doc51 in caseno. 18-23417).

19. No oneis "shadow counseling" for the Plain.tiff (Doc33, Pg 5 of 6, Footnote 2). Howeverthe
Plaintiff appreciates the compliment on the merits of liis statements of fact and law.

  Order to strike Eagle Defendants Motinn, i^dor not act on it. &/or denv it for beingDefective.
20. Plaintiffhas corrected in the caption the spelling ofAron to Aaron. (And other thanparagraphs:
24-25,31-32, 37-39 and 43 below, the remainder ofthis section aandd. is mostly arepeatfrom
Plaintiffs last cross motion on the other Defendants and it's subsequent doc, Docs 29 and 30)
21. As mentioned in paragraphs 17-18 above, th<; Motions to Dismiss (Doc51 in case no 18-23417)
doesn't comply with Fed. R. Bankr. P. 7012(b). Hshall include astatement that the party does or does
not consent to entry offinal orders or judgment py the bankruptcy court."
22. The blanket argument, that the Complaint la ks particularity, is frivolous procedurallv. Especially in
light ofthe allegations inthe Complaint (Docl of this case) ofmultiple felony arrests, ofmultiple
Defendants, listed in theComplaint.
23. And the allegations inthe Complaint ofthe«arrests, ofmultiple Defendants, for multiple Felonies,
by government law enforcement agencies, put's i:he allegations way above the threshold ofplausibility,
In part because, bydefinition, government law enforcement personnel and their documents allege the
same.

24. And specifically, the Town of Ramapo Police records and the Rockland County DistrictAttorney's
records
recnrns show
        snnw that
             tliQt no
                   nr\ less
                       loeo than
                            ♦Ur.« 1ofthe
                                  i      Eagle
                                         r? i_ De                  ...
                                                  cndants was arrested and
charged with no less than 1felony. Plaintiff at this time does not have                           Page 3
  19-08200-shl       Doc 41      Filed 06/26/19     Entered 06/27/19 12:28:37            Main Document
                                                   Pg 6 of 17

 access to the records. However, they are Discoverable.
 25. In addition, num^us court and other records show that the other Defendant's conspired with the
 bag es to harm the Plmntiff. Including with no lbsthan one attorney at Allyn &Fortuna LLP the
 Eagles attorneys in this case. Including financially, &/or in the alternative,
   Peny motions on the merits and/or Cured Si/or leave tn amend complaint
 26. The Complaint was cured from defects with the Declaration filed on February 19,2019 (Doc10 in
this case, and incorporated above inparagraph 16).
27. The bl^et argument, that the Complaint lasks particularity, is fnvolous on the merits. Especially
mlight ofthe al^gations in the Complaint ofmultiple felony arrests, ofmultiple Defendants, listed in
the Complaint (Docl ofthis case).
28. Including on the allegations ofFraud. Because the Circuit Court afHrmed. In re Rockefeller Center
Properties. Inc. Securities Litigation, 311 F.3d 108 (3d Cir. 2002) Id. at 205. Judge Fuentes, writing for
the court, explamed Rule 9(b)'s standards as follows:
"... .^'e we have acknowledged the stringeni ofRule 9rhV.. nieading reouiiements. w«                      «Un
stated that in applying Rule 9(bl. courts should he "sensitive" to situations in which
defrauders may "successfully conceal the detai s oftheir fraud."                ~
'mere it can be shown that the requisite factuJ information is peculiarlv within the defendant'^
toowledge orcontrol, the rigid requirements ofRule 90?) mav be relaxed. Neverfbdess. even when the.
defendant retains control over the flow ofinfomkation. "boilerplate and conclusorv allegations will not
suffice. Plaintiffs must accompmv their legal th(;orv with factual allegatinn.c that make their
theoretically viable claim plausible.
29. Inthis case, the Defendants are assophisticat:ed as it gets, including onplaying dumb, and the
allegations are factual notlegal.
30. And as nientioned above 'the allegations in the Complaint ofthe arrests, ofmultiple Defendants
lu  u ofplausibility.
mreshold /f "S In part because,
                            lawbyenforcement
                                   deflation, agencies,
                                              governmentput'slawtheenforcement
                                                                     allegations personnel
                                                                                 way aboveand
                                                                                           the'
their documents allege the same."
31. And specifically, the Town ofRamapo Polici records and the Rockland County DistrictAttorney's
                                ^ access
Plaintiffat this tune does not have   Eagle  Defendants
                                         to the          were charged
                                                records. However, theywith no less than 1felony.
                                                                      are Discoverable  and the
Defendant shave not denied that they exist.
32. In addition, numerous court and other record.:s show that the other Defendant's conspired with the
Eagle Defendants to harm the Plaintiff. Including with Allyn &Fortuna LLP, the Eagles attorneys in
this case. Including financially and an Allyn &Fortuna LLP attorney was ordered by the judge to
personally submitto depositions.

33. The Vigilante activities alleged in the Complkintisthe norm, way oflife we all grew up with and
accepted as the authority (sovereign). So only to Ithe outside world (in Western Societies) may the
allegations in the Complaint sound far fetched ar.d too dark to participate vvith. But in fact it's all
understated in the Complaint. It's the tip ofthe iiceberg.
34. The RICO statutes are by definition adragnet; against multiple Defendants who                     Page 4
19-08200-shl     Doc 41      Filed 06/26/19    Entered 06/27/19 12:28:37               Main Document
                                              Pg 7 of 17




MSHiir£-=^
HSSS£rEST^=-""      Complaint alleges the Defendants conspired and targeted Plaintifffanrf as per
                                                                                                 vanous




chaX'^to              fT                      ^o^ledge) to harm. And various Defendants were
Defendants have denied                             enforcement agencies. Moreover non ofthe moving

SoS/he'Sks tolito^S^v


41. And/or in the alternative, Plaintiffhereby moves this courtfor Leave to amend the Ck,mplaint.
                                              Condusioi^
Therefore, Plaintiffrequest an Order granting Plaintiff;
                          7Motions (Does1in case no. 18-23417, Doc4, Doc7, Docl2-15 +19-21
     ««l/«iii                   •! ihi> o«,), Sfac mIh, allmUre. 1.01 ««>n.v ft, bSng ddteS™,
   3                                 ESlt-te~                                c».4»/«1.
43. An order requiring Joseph Maria to pay the rent
                                               icm he
                                                    uc collected
                                                       wj        to Chase Bank (secured creditor) in the
amount ofno less than $22,513.38 as he is required  to do.
                                              iired tft dn

And for further reliefas may be deemed just and proper.
Sworn to before me this
                                                                         jV^—-  Benjamin Klein
       Netaiji
                                                    notaryCABRERA    JANETH
                                                           public, state     M YORK
                                                                         of new                  Pages
                                                       '^'stratlon No. oiCAe3oe4oa
                                                        Qualified in Rocldand County
                                                    Commission Expires Juias, 20       1
19-08200-shl       Doc 41     Filed 06/26/19       Entered 06/27/19 12:28:37         Main Document
                                                  Pg 8 of 17

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND                                    ^
BENJAMINKLEIN,                                                     ORDER TO SHOW CAUSE
                                         Plaintiff,                FOR: Finding of 2 facts.
                          against -
ESTHER KLEIN,                                                          Index No. 2243/2013
                                         Defendant.                    Robert M. Berliner, J.S.C.
                                                      L



        Upon the annexed affidavit ofBENJAMIN KLEIN, dated June                2019, and the papers
annexed thereto,
        LET Joseph Maria SHOW CAUSE BEFORE THIS COURT, at thecourthouse thereof,
located at 1South Main St., New City, New Ydrk, 10956, on the          day ofJuly, 2019, at9:30
o'clock in the forenoon ofthat date oras soon tliereafter as counsel may be heard, why a finding of
fact should not be entered that:

1. Pending the Bankruptcy Case No. 18-23417, there is nojustification for JosephMarianot to
transfer the rent funds he collects to Chase Bank.

2. Pending the Bankruptcy Case No. 18-23417, there is no reason why Joseph Maria's willful non
performance as a receiver andharming the Est£ite, (and the Bankruptcy Court finds it as such).
should not be under thejurisdiction of the U.S. Bankruptcy Court, Case No. 18-23417.


        Sufficient cause therefor appearing, it is


        Ordered that service ofa copy ofthis order to show cause and the papers upon which it
was made upon JOSEPH MARIA, by                        |
        •      personal delivery pursuant to CPLR 2103(b)(1)
        •      office delivery pursuant to CPLR 2103(b)(3)
        •      overnight delivery service pursuant to CPLR 2103(b)(6)
 on or before                         ., 20   , shal be deemed sufficient service thereof.


 Dated: New City, New York
        Jime     , 2019



                                                                 Robert M. Berliner, J.S.C.




                                                                                              U.S.

                                                                                     Exhibit A
19-08200-shl      Doc 41       Filed 06/26/19    Entered 06/27/19 12:28:37            Main Document
                                                Pg 9 of 17

SUPREME COURT OF THE STATE O: NEW YORK
COUNTY OF ROCKLAND

BENJAMIN KLEIN,                                                    AFFIDAVIT IN SUPPORT
                                       Plaintiff,                  OF ORDER TO SHOW
                       - against                                   CAUSE FOR: Finding of 2 facts.
ESTHER KLEIN,                                                          Index No. 2243/2013
                                       Defendant                       Robert M. Berliner, J.S.C.

State of New York
                           )    ss:
County of                  )
BENJAMIN KLEIN being duly affirmed, deposes and says:
1. He is the Plaintiffin this action, the Debtor in U.S. Bankruptcy Case No. 18-23417 and make this
affidavitin support of his ORDERTO SHOWCAUSEfor Finding of 2 facts.

2. This Court has ordered Joseph Maria to timely "nav the home equity line of credit" of Chase
Bank, no less than the minimum monthly payments "pursuant to the agreemententered into bv
Plaintiff BENJAMIN KLEIN". (Exhibit A)

 3. On behalfof Faith Miller (Council for the Defendant) Joseph Maria has failed to makepayments
 after December 2017. The exact same time Faith Miller's husband, Alan Sheinkman became the
 Presiding Justice of the Appellate Division 2"*' Dept.
 4. In June 2018, after council for Plaintiff notified this court of the situation (Exhibit B), Joseph
 Maria made 1 payment to Chase Bank. And has since and is still collecting rent every month to
 date, but refused to make asingle additional payment to Chase Bank, since June 2018 to date.
 5. Selling justice to the highest bidder. NotwitlJstanding, an appearance ofselling justice to the
 highest bidder (legal fees, political capital, etc.). Notwithstanding, in violation of the Equal
 Protection Clauses of the New York and Unites States Constitutions. No previous application for the
 same orsimilar findings has been made to this pourt.
        WHEREFORE, Plaintiff respectfully a^ this Court to find that:
 a) Pending the Bankruptcy Case No. 18-23417l there is no justification for JosephMarianot to
 transfer the rent fimds he collects to Chase Bai^.
 b) Pending the Bankruptcy CaseNo. 18-23417, there is no reason why JosephMaria's willful non
 performance as a receiver andharming the Estate, (and theBankruptcy Court finds it as such),
 should not be under thejurisdiction of the U.S. Bankruptcy CourtCase No. 18-23417.
 c) Finding such other and further facts as to the; court may deem just andequitable.


         Affirmed before me this             _day
                                                                          Benjamin Klein
         of                           ,20


                        Notary Public
 19-08200-shl       Doc 41    Filed 06/26/19      Entered 06/27/19 12:28:37            Main Document
                                                Pg 10 of 17
                                      2SB0CA-GKE           1845gi59S65
                                                                                                Page   2 of 3




             o?r'S2^7d '             °'=
   benjamin KLEIN,
                                                   r                     AMENDED ORDER
                                                                         appointtnq receiver
                                                                         Index No.: 2243/2013
                                       *Plafntiff{s),
                  "against"

  ESTHER KLEIN,
                                       Defendant(s).

  Hon. Thomas E. Walsh IT, A.J.S.C.

        This Court by Decision and Orderdated jlune8,2016 having previously appointedBen
  WIederKehc Miller Zeldennan Weldericehr &Bchwant IJJ>, as temporary receiver in thee
  proceedlngsfj aji'd                              '
         Evan Wiederlcehrhaving declinedsaidJppointmentdue to apotential conflict,
         NOW, based upon the foregdfng. It Is hereby
         ORDERED that Evan WIederkehr, Mil jr Zeiderman Weldeihehr &Schwaiz LLP.fe
 r^tevedasteoiporaryrer^rinttr^prj^dr^                                             ,
         ORDEREDthat
                     . 3.0*1 O id. i f g U A
 Isherebyappolnted temporaryreceiverol'thepl^ttieslocated at68 OecaluTliSsp^
 Valley, (lew York and 66 Decatur Avenue Sijrlng Valley, New Yefk, rental income, and
=gyeoditutes^^d4xHnay-t&e^pme,eq^ln^txredtt^ii^BenHsLaprI-n«.,.„..,ry
 tfflffls^pursuanttg theagreemenbentaiEd into by,PfalijtBfBENJAMIN lOHN; arid all utinti6s,to
Pteserveand protactthe-assetsofPlalntlffBENJALKLHNandOefendarAEfeniERiaEiN,™,                               '
to prevent theft- waste; and ft Is further             j
        ORDERED thatbyhl^ng ofhisoath In a^xordanrewlththeDecision and OlderofiH,
CourtdatedJunes, 2016,t^^/>/l                                                  .^resentsthathb -
•toon the,,o„„.ed MstoffId„clarvanooI„,mp„,.„L,anrm27 NYCBRPart^- an,,Exhibit !A
19-08200-shl    Doc 41      Filed 06/26/19 Entered 06/27/19 12:28:37          Main Document
  mmmm                       r-           Pg 11 of 17
                                    asBoca-cmax ->•. itisaisssss                            Page   3 o£ 3




         ORDERED                                  A                A*
  receiver for the above described propertf^ has the authority to utilfze the servlcss of
  managing agent of his choice for the purpoL of maintaining thg property and receivingrent a




 from the tenant(s).; apd' it Isfurther
        ORDERED that the Cburfs Decision and Order dated June S, 2016 shall otherwise
 remain In full force and e/fect.

 Dated: New City, New York
       July 1, 2016




                                                                     xC—
                                             HON. THOMAS E^WTALSK EC
                                      Acting Ju^ce of the Supreme court
19-08200-shl     Doc 41     Filed 06/26/19     Entered 06/27/19 12:28:37   Main Document
                                             Pg 12 of 17


                        LAW OFFICE OF JEFFREY SCHONBRUN
                                      14 South Main Street
                                   New City, New York 10956

                                           845' 634-3245
                                       Fax: 888-341-2212
                                  Email; ischonDrun@i>mai1.a)in


June 4, 2018


Via Facsimile 638-5055. 638-5312
Hon. Robert M. Berliner, J.S.C.
Supreme Court Rockland County
Rockland County Court house
1 South Main Street
New City, NY 10956


                                     Re:      Klein v Klein
                                              Index No.: 2243/2013



Dear Hon. Robert M. Berliner:

       I represent Mr. Benjamin Klein in the above-captioned matrimonial action.
Ashley Kersting represents Mrs. IGein. The case is presently sub judice. I write
to ask the Court's direction in addressing a rather serious matter that has arisen
with the Court appointed Temporary Receiver, Joseph Maria.
       Attached, please find two letters addressed to Mr. Maria that have gone
unanswered leaving the marital residence on a path to financial disaster. Bills have
gone unpaid and the house has no insurance protecting itagainst any hazards.
Likewise, the lender on the house, Chase] has been threatening foreclosure due to
non-paymeiit. Various and sundry other household expenses have been left unpaid
by the Receiver, Mr, Maria, all without any attempt to advise the undersigned why
this state of affairs persists.



                                                                                NY
                                                                            Exhibit B
19-08200-shl        Doc 41   Filed 06/26/19     Entered 06/27/19 12:28:37   Main Document
                                              Pg 13 of 17


      I await the Court's direction as to how to proceed in the mostexpeditious
manner in order to avoid any in-eversiblp damage to the marital residence and to
the parties' financial situation.

Very truly yours,

               /s
LAW OFFICE OF JEFFREY SCHOjSBRUN
cc:    Mr. Joseph Maria, Esq.,                 I
       Temporary Receiver via email: jtnariapc@optonline.net
       Ashley Kersting, counsel for Mrel Klein via email: ak@mzw-law.com
       Ben Klein
19-08200-shl   Doc 41    Filed 06/26/19     Entered 06/27/19 12:28:37   Main Document
                                          Pg 14 of 17


                     LAW OFFICE OF JEFFREY SCHONBRUN
                                 14 Soutl^ Main Street
                              New City, hjew York 10956
                                    845- 634-3245
                                  Fax: 888-341-2212
                             Email: ischonbnm@amail.com



May 25, 2018


Mr. Joseph Maria, Esq.
Temporary Receiver
301 Old Tarrytown Road
White Plains, NY 10601


                                 Re:      Klein v Klein
                                          Index No.: 2243/2013



Dear Mr. Maria:


       I wrote to you on May 2,2018 as follows
       ''Mr. Klein advises me that you are still collecting the rents but notpaying
hills since December. The insurance on the property was canceledfor non
payment 6 weeks ago. Mr. Klein tells me that he has tried to get you tofix the
situation but that he is getting a run around. Mr. Klein states that there is
currently no liability orfire insurance oi^ the property. Chase has also threatened
to startforeclosure this month. "

       ^''Please advise me as to what is going on. "

       To date, I have not received any \^^tten response to my inquiry. When I
 called your office and spoke to your secretary, Wendy, I was informed that your
 office was experiencing some staffing diiTiculties that prevented you from
 fulfilling yourduties as Receiver. I was advised that the bills were being paid
 going forward.
19-08200-shl    Doc 41    Filed 06/26/19     Entered 06/27/19 12:28:37   Main Document
                                           Pg 15 of 17


       Subsequently, Mr. Klein advised ine that contrary to your secretary's
assertion that the bills were hereafter being paid, they were not and are seriously in
arrears.



      I await your response by Tuesday May 29,2018. Afterthat time, I will be
addressing the issue with the Court and requesting guidance as to how to proceed
to protect the parties' interest in the mari   al residence.


Very truly yours,


LAW OFFICE OF JEFFREY SCHONBRUN


cc:    Ben Klein
       Ashley Kersting <ak@mzw-law.com>
19-08200-shl    Doc 41    Filed 06/26/19     Entered 06/27/19 12:28:37    Main Document
                                           Pg 16 of 17


                      LAW OFFICE OF JEFFREY SCHONBRUN
                                  14 South Main Street
                               New City, Nbw York 10956

                                      845- 634-3245
                                   Fax: 888-341-2212
                              Email: ischonBrun@Bmail.coin



May 2,2018


Mr. Joseph Maria, Esq.
Temporary Receiver
301 Old Tarrytown Road
White Plains, NY 10601


                                  Re:   Klein v Klein
                                        Index No.: 2243/2013



Dear Mr. Maria:

        Mr. Klein advises me that you are still collecting the rents but not paying
bills since December. The insurance on the property was canceled for non-payment
6 weeks ago. Mr. Klein tells me that he nas tried to get you to fix the situation but
that he is getting a run around. Mr. Klein states that there is currently no liability
orfire insurance on the property. Chase has also threatened to start foreclosure this
month.                                       '

      Please advise me as to what is going on.
Very truly yours,


LAW OFFICE OF JEFFREY SCHONftRUN

cc:   Ben Klein
19-08200-shl       Doc 41   Filed 06/26/19          Entered 06/27/19 12:28:37            Main Document
                                                  Pg 17 of 17
                                     CERTIFrCATE OFSERVICE
  State ofNew York               )
  County of


                                            t
                                                .(nanie), certify that service ofthe Cross Motion titled
                                                      /7            WIMV QWI



  Klein vs Mtriol was made G(2.6 ^j
              a
              "'ass's*'4
  Moshe Leib (Moses) Witriol
                                                                               P«-!« p~,»d.
  417 Schunnemunk Rd.
                                      Kiryas Joel (Police) Dept. of             Nicholas Fortuna -3"* Floor
                                      Public Safety, Moshe Leib                 1010 Avenue of theAmericas
  Highland Mills, NY 10930            (Moses) witriol
                                       158 Schuipemunk Rd.                      New York, NY 10018
  Marc Stuart Goldberg                Monroe NY 10950
                                                                                (212)213-8844
  670 White Plains Road, Suite 121                                              nfortuna@allynfortuna.com
  Scarsdale, NY 10583
  (914) 725-8200                      Joseph A. Churgin                         Avraham Lehrer
  (914) 725-7724 (fax)                55 OldTurnpike Rd. Suite 209 6 Karen Drive
  mgoldberg@mslegal.com               NanuetNy 10954               Spring Valley NY 10977
                                      (845) 624i3820
  Robert M. Sasslofif                 j.churgin@savadchurgin.com
  Robinson Brog Leinwand Greene                                                 Joseph Maria
  Genovese & Gluck P.C.                                                         301 OldTarrytown Rd.
  875 Third Avenue, 9"^ Floor
                                      Joseph J. Haspel, Esq.                    White Plains NY 10603
                                      1 West Main Street                        (914) 684-0333
  New York NY 10022-0123              Goshen NY 10924
  (212) 586-4050
                                      (845) 294-^950                           jmariapc@optonline.net
  (212) 956-2164 (fax)                (845) 694-4409
  rms@robinsonbrog.com                jhaspel@h|Bspellaw.net
          •
                                                                                               an officer or



 notapartyto the matter concerning wLhScrofpS'C;^^®^ than 18years ofage and
 Under penalty ofperjury, Ideclare that the fo:
                                                                     e and correct.
 Datei^^-^                      Signature
                                                           Print Name:                                         '
 Sworn to before me this
 day of                                            B^inessAddress:                    Vf&oVgW
                                                      RA JANETH
                                      NOTARY          C. STATE OF
                                                      n No. 0lCA630849i
                                                                                           \% YorK 101?
                                        ^          edIn Rockiand County
                                        mmisslon Expires    Jul 28,20
